-O—
Opinión concurrente del
Juez Asociado Señor Negrón García.
En el proceso previo de formar conciencia judicial para concurrir con el dictamen confirmatorio hemos evaluado cuidadosamente las distintas avenidas, incluso la propuesta de nuevo juicio. Ello ha requerido un esmerado examen de *459los autos, alegatos y prueba. Nuestro voto ha respondido a las siguientes consideraciones.
I

Desinsaculación del Jurado

La preferencia jurisprudencial sobre el método largo de desinsacular un jurado, frente al corto, la combinación de ambos y la observancia mixta de uno u otro, no puede significar ni tener, por sí solo, el alcance de un error perjudicial. Sin violar el balance de las partes, debe auspiciarse aquel que imprima mayor rapidez a los proce-dimientos. (Véase Ley Núm. 89 de 26 de junio de 1974, enmendatoria de la Regla 119 de Procedimiento Criminal, que autoriza a los jueces a formular inicialmente pregun-tas pertinentes al Jurado relativas a su capacidad de actuar.)
Independientemente de lo expuesto: (1) el apelante no nos ha demostrado -aparte de que teOricamente le queda-ban catorce (14) recusaciones perentorias- cOmo ello afectó el dictamen del Jurado. Requerido que las agotase, sOlo usO una (1). El tribunal de instancia, luego de informarle y requerirle que las utilizara recesO esa tarde, y al otro dIa aparentemente la Defensa renunció (1) a su planteamiento. Adviértase, además, que no nos ha podido hacer un solo señalamiento en cuanto a la capacidad e idoneidad del Jurado que lo juzgO. Como cuestión de hecho, por estipulaciOn aceptó el jurado nümero 11, aunque pasaba los 70 aflos, y también el nümero 12. (E.N.P., pág. 4.)
II

Declaraciones en Poder del Fiscal

El apelante limitó su apelación a errores de derecho. Por lo tanto, no perfeccionó su recurso con una Exposición *460Narrativa de Prueba sobre el contenido de los testimonios de los testigos. Notamos que de los diecisiete (17) testigos al dorso de la acusación el fiscal sólo usó cinco (5), a saber: Elvit Pellot Vargas, operador de equipo pesado, que se desempeñaba cerca del lugar de los hechos; William Hernández Pérez, conductor de vehículo público, quien llegó mientras se desarrollaban los hechos; Dr. José A. Carro, patólogo que practicó la autopsia, y los agentes de la Policía Franklyn Amador y Luis V. Herrera. Los restantes testigos fueron renunciados y puestos a disposi-ción de la Defensa. Ésta recibió, además, las declaraciones juradas de ellos y usó a Nancy Pagán Rodríguez, pasajera en el auto del occiso, y a William Candelaria Torres. Además el testimonio del propio apelante José R. Romero Rodríguez. Subsiguientemente renunció a cuatro (4) testi-gos que estaban bajo las reglas, los cuales fueron puestos a disposición del Ministerio Fiscal y no fueron llamados a declarar.
Desconociendo este Tribunal el contenido y carácter de la prueba testifical desfilada —por haber optado el ape-lante no certificar la exposición narrativa sobre estos extremos— resultaría peligroso resolverlo a base de la no desfilada. Nos parece un tanto especulativo y arriesgado ese curso de acción. La evaluación del señalamiento de que el fiscal debió suministrar todas las declaraciones juradas de personas anónimas que existieran requería algo más de su parte, a saber, la posibilidad de que tuviera algún mérito la defensa propia. ¿Por qué entonces ordenar un nuevo juicio, sin tener los elementos de júicio para preliminarmente examinar su potencial de beneficio o perjuicio para el apelante? No nos resignamos a impartir justicia a ciegas.
III

Prueba de Reputación o Carácter del Occiso

Con respecto al incidente del testigo Félix Soto Abreu *461presentado por el fiscal para demostrar “la buena reputa-ción del occiso” el tribunal no sólo rectificó su criterio original erróneo de admitirlo, sino que, además, ordenó su eliminación e instruyó al Jurado que no debería tomarlo en consideración. ¿Podemos entonces concluir que se cometió un error sustantivo? No lo creemos.

IV


Instrucciones al Jurado

Finalmente, no podemos compartir su tesis relativa a la instrucción separada sobre fuga brindada después de terminar las anteriores, a base de que se destacara perjudicialmente esa conducta, pudiendo tener efectos especiales negativos en la mente del Jurado. Nos preocupa refrendar esa teoría y su impacto en el procedimiento criminal, pues: (1) ello implicaría que nunca podría corregirse en el acto del juicio una omisión de esta naturaleza; (2) advertimos que después de esa instrucción, se brindó las relacionadas con veredictos posibles. Si algún efecto tuvo la instrucción separada de fuga, se diluyó por la posterior, ya que el jurado rindió veredicto reducido de asesinato en primer grado a segundo.
Lo expuesto nos mueve a sostener y confirmar las sentencias. Correspondía al apelante —y no lo hizo— proveernos los elementos de juicio para integralmente apreciar el alcance de sus planteamientos de derecho en relación con la prueba. La elaborada y respetable ponencia disidente se fundamenta precisamente en atribuirle unos efectos al trámite, sin el beneficio de medirlos bajo la óptica de la prueba. Explorar algunas dimensiones de la prueba nos hubiese permitido concretizar con certeza el verdadero alcance perjudicial, si alguno, de los errores atribuidos al foro sentenciador.
En todo caso nuestra función básica es descargar y hacer justicia con conciencia y sujeción a nuestras limita-ciones inherentes humanas. El apelante no nos ha auxilia-*462do en esa tarea. ¿Por qué, para cumplir con nuestra delicada encomienda, no tuvimos: (1) la exposición narra-tiva de la prueba testifical; (2) el protocolo de autopsia o testimonio pericial, para detectar por qué parte del cuerpo penetraron las balas —frente, lado o atrás — ; y (3) copia de las declaraciones juradas que el fiscal entregó de sus testigos renunciados?
Ello nos hubiese permitido evaluar los siguientes aspectos pertinentes a la teoría de defensa propia: ¿fueron heridos el apelante y su hermano? ¿Hasta dónde y cómo persiguió al occiso? ¿Cuántas heridas de bala y su punto de penetración mostraba el cuerpo de la víctima? ¿Cuántas balas fueron disparadas?
V

Conclusión

Recapitulando, el apelante discute la comisión de erro-res referentes al trámite y encausamiento. Curiosamente no cuestiona la suficiencia y calidad de la prueba desfilada. No nos ha hecho el clásico señalamiento de que la prueba resultó insuficiente en derecho para sostener su convicción. El éxito de su apelación ha dependido de unos errores aislados, de índole procesal, a saber: la selección del Jurado; la posibilidad de que exista prueba exculpatoria; y que el juez no debió en tiempo corregir sus errores sobre la admisibilidad del testimonio de reputación y la omisión de brindar la instrucción de fuga.
Ante el Jurado no prevaleció la teoría de defensa propia. Por el contrario, el Jurado creyó que la víctima fue emboscada por el apelante y que no fue ella la que originó el incidente fatal. Aunque no es imposible, es cuestionable que la víctima —que discurría y transportaba pasajeros en su vehículo— extemporáneamente detuviera a propósito su vehículo, se bajara con un machete y atacara a dos personas adultas. De ordinario, tales riesgos no se corren *463sin que exista un incidente del momento. La balanza se inclina contra la teoría de defensa propia.
Reconocer en estas circunstancias un nuevo juicio sin los elementos de prueba, no es justicia cabal.

La minuta del 27 de agosto de 1980 (Libro Núm. 56, Apéndice 2, pág. 17) consigna que luego de un receso, “la defensa renuncia a su planteamiento”.